Johnson, J.
(concurring in part, dissenting in part) — This case presents the question of whether a general labor farm worker can be classified as an exclusively seasonal worker under RCW 51.08.178. While I agree with the majority’s interpretation of what constitutes an exclusively seasonal worker, I write separately to emphasize that case law from other jurisdictions supports that determination. Further, I disagree with the majority’s belief that the question remains unresolved whether Sanchez’ employment is part-time or intermittent and that he may be subject to wage averaging.
The general rule is established under RCW 51.08.178, which requires the monthly wages the injured worker was receiving at the time of injury be the basis for compensation unless otherwise provided for specifically in the statute. I would hold the specific exceptions provided for seasonal or intermittent employees do not apply in this instance. The majority’s decision to remand this case and to focus on the exceptions undermines the general rule.
The Industrial Insurance Act is remedial in nature and its beneficial purpose should be liberally construed in favor of the beneficiaries. Sacred Heart Med. Ctr. v. Department of Labor & Indus., 92 Wn.2d 631, 635, 600 P.2d 1015 (1979); Wilber v. Department of Labor & Indus., 61 Wn.2d 439, 446, 378 P.2d 684 (1963). The purpose of the Industrial Insurance Act is to compensate .employees for lost earning capacity based on wages at the time of injury. The specific purpose of RCW 51.08.178 is to provide a basis upon which to compute the monthly wage of any worker covered under the industrial insurance statute. RCW 51.08.178(1) covers workers, part-time or full-time, who "normally” work on a regular schedule. Under this section, monthly wages at the time of injury are used to compute compensation. This is the general rule.
*802In contrast, RCW 51.08.178(2)(a) is an exception to the general rule and covers workers whose work is exclusively seasonal. This section provides a formula for monthly wage averaging by taking the seasonal wages earned and dividing by 12. The result of this computation is the average monthly wage for benefit calculation.
While the majority reaches the correct result, I feel obligated to emphasize we are not alone in our definition of an exclusively seasonal employee. Case law from other jurisdictions supports the majority’s analysis of the statute and the conclusion that Sanchez is not an "exclusively seasonal employee.” These jurisdictions find seasonal employment refers to occupations and tasks which can be carried on only at certain seasons or fairly definite portions of the year. Seasonal employment does not include such occupations which may be carried on throughout the entire year. In Nilson v. Clay County, 534 N.W.2d 598 (S.D. 1995), the issue before the court was whether an election judge’s benefits should be calculated under seasonal employment since the election judge was required to perform services only when an election was held. Nilson, 534 N.W.2d at 601. The court held because an election could arise at any time throughout the year, the position is not dependent upon the seasons. Nilson, 534 N.W.2d at 601. Similarly, in Murillo v. Payroll Express, 120 N.M. 333, 901 P.2d 751 (1995), the court was asked to determine if logging was seasonal employment. Murillo, 120 N.M. at 342. The court stated seasonal employment refers to labor which can be carried on only at certain seasons or regularly recurring periods throughout the year. Murillo, 120 N.M. at. 342. The court went on to say seasonal employment does not include activities which can be carried on essentially year round despite occasional interruptions. The court held logging was not seasonal employment despite the lack of work when the forest roads were closed due to wet conditions or logging stopped because the forest was dangerously dry creating a high risk of fire. Murillo, 120 N.M. at 342. Finally, in Pacey v. Industrial Comm’n, 93 Ariz. 1, 377 P.2d 1015 (1963), the *803issue before the court was whether evidence supported the commission’s finding that work as a welder’s helper was limited to six months out of the year. The court found because the worker had a trade or skill customarily used throughout the very large construction industry, there was no real basis for the claim that the worker was restricted to work opportunities in the pipeline construction industry only. Pacey, 93 Ariz. at 3-4. I do not suggest we blindly follow these other jurisdictions, but acknowledging the consistency in interpreting a similar statute strengthens our holding.
Our mandate, as stated above, is to construe the statute for the benefit of the injured worker. Only if the statutory exceptions clearly apply should the general rule be discarded. When we apply the pertinent definition and analysis of "exclusively seasonal employment” to the facts of this case, Sanchez’ situation is not governed by ROW 51.08.178(2)(a). Sanchez was employed as a general farm laborer. In the early months of 1990, Sanchez planted and cultivated hops, dug ditches, drove a tractor, and performed other odd jobs. In the spring, Sanchez monitored the progress of the crops and drove a backhoe, a loader, and a truck. In the fall, during harvest, he drove a truck and worked on a hop picker. After harvest, he spread fertilizer, replaced posts, and checked wires and machinery. He did perform different tasks depending on the time of year, which is to be expected on a farm, but as a general laborer, he also performed work unrelated to the season or the weather. The work Sanchez performed was available throughout the year, and he worked throughout the year. Sanchez was not hired to plant during the planting season and harvest during the harvest season. Sanchez was hired to work on the farm as a general laborer throughout the year. Finally, like the welder’s assistant in Pacey, Sanchez’ employment as a general laborer in the large agricultural industry is not restricted to work opportunities available only on a hop farm.
I disagree with the majority’s decision to remand this *804case to the Department for a determination of whether Sanchez’ employment is part-time or intermittent because the parties have not addressed these issues and remand is not necessary. The majority erroneously reasons the Board’s classification of Sanchez under the general rule prohibited the Department from determining whether Sanchez fit under other exceptions. The Department had the initial opportunity to determine whether Sanchez should be classified as an intermittent or part-time employee under RCW 51.08.178(2)(b) and determined he should not. The Board correctly determined the general rule applied to Sanchez; therefore, remand is not necessary. I point out also that at no time in these proceedings has the Department argued that any other exception applies. Likewise, the parties have not raised or briefed that issue. Finally, under the facts of this case, Sanchez is not an intermittent or part-time employee. While I feel the Board will have no problem reaching the same result on remand, since no one raised the issue, I would affirm the decision of the Board.
Smith, Madsen, and Alexander, JJ., concur with Johnson, J.
Reconsideration denied March 6, 1998.